Exhibit 10.2

HORIZON BANCORP

2013 OMNIBUS EQUITY INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT

THIS AGREEMENT (the “Agreement”), made and executed as of the      day of
            , 201  , between Horizon Bancorp, an Indiana corporation (the
“Company”), and             , an officer or employee of the Company or one of
its Affiliates, including but not limited to Horizon Bank, N.A. (the
“Participant”).

WITNESSETH:

WHEREAS, the Company has adopted the Horizon Bancorp 2013 Omnibus Equity
Incentive Plan (the “Plan”) to further the growth and financial success of the
Company and its Affiliates by aligning the interests of Participants, through
the ownership of Shares and through other incentives, with the interests of the
Company’s shareholders; to provide Participants with an incentive for excellence
in individual performance; to promote teamwork among Participants; to provide
flexibility to the Company in its ability to motivate, attract and retain the
services of Participants who make significant contributions to the Company’s
success; and to allow Participants to share in the success of the Company; and

WHEREAS, it is the view of the Company that this goal can be achieved by
granting Performance Shares to eligible employees; and

WHEREAS, the Participant has been designated by the Committee as an individual
to whom Performance Shares should be granted as determined from the duties
performed, the initiative and industry of the Participant, and his or her
potential contribution to the future development, growth and prosperity of the
Company;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Participant agree as follows:

1.    Award of Performance Shares. The Company hereby awards to the Participant,
effective as of the date the Committee formally approves the award by
resolution,              (            ) Performance Shares, subject to the terms
and conditions of this Agreement and the provisions of the Plan. All provisions
of the Plan, including defined terms, are incorporated herein and expressly made
a part of this Agreement by reference. The Participant hereby acknowledges that
he or she has received a copy of the Plan.

2.    Performance Periods. The Performance Period to which the award of
Performance Shares relates is the three-year period beginning on             ,
201_ and ending on             , 201  .

3.    Performance Goals. The Performance Goals for the Performance Period are
specified in Schedule A based on a comparison of the Company’s average
performance over the Performance Period (i.e., the summation of performance for
calendar years one, two and three divided by three) for (a) return on common
equity (“ROCE”), (b) compounded annual growth rate of total assets (“CAGR”), and
(c) return on average assets (“ROAA”) relative to the average

 

1



--------------------------------------------------------------------------------

performance for publicly-traded banks with total assets between $1 billion and
$5 billion on the SNL Bank Index (the “SNL Index”) for ROCE, CAGR and ROAA over
the Performance Period. Only banks which have reported year-end results by
March 1st will be considered for comparison purposes. In the event SNL Financial
LC ceases to publish the SNL Index, the Committee will engage an independent
compensation consultant to assist the Committee in selecting a new bank index or
bank peer group for purposes of determining if a Performance Goal has been met.

4.    Earning and Vesting of Performance Shares. The Performance Shares will
become earned and vested for the Performance Period to the extent (a) the
Performance Goals are satisfied in accordance with the earnings provision of
Schedule A, and (b) the Participant is actively employed on the last day of the
Performance Period (unless, during the Performance Period, he terminates
employment due to death, Permanent and Total Disability, Retirement or there is
a Change in Control). If the Performance Goals are not satisfied, those
Performance Shares eligible to be earned and vested during such Performance
Period will be forfeited effective as of the last day of the Performance Period.

5.    Termination of Service. Except as otherwise provided in Section 6 below in
the case of a Change in Control, all unvested Performance Shares will be
forfeited effective as of the date of the Participant’s Termination of Service;
provided, however, if the Participant incurs a Termination of Service due to
death, Permanent and Total Disability or Retirement, the Performance Shares for
such Performance Period will be treated as earned and vested to the extent the
Performance Goals for such Performance Periods are satisfied, as contemplated
under Schedule A, effective as of the last day of such Performance Period, in a
pro rata manner based on the number of days in the Performance Period in which
the Participant was an employee prior to Termination of Service.

6.    Change in Control. Notwithstanding any other provision of this Agreement,
the Performance Shares shall be vested upon a Change in Control of the Company
as provided in Section 11.1 of the Plan.

7.    Form and Timing of Payment of Performance Shares. Payment of earned and
vested Performance Shares will be made as soon as practicable in the calendar
year after the end of the applicable Performance Period. The Committee, in its
sole discretion, may pay earned and vested Performance Shares in the form of
cash, in Shares (which have an aggregate Fair Market Value equal to the value of
the earned and vested Performance Shares, determined as of the last day of the
Performance Period) or a combination thereof.

8.    Pass-Through of Dividends. Unless otherwise determined by the Committee in
its sole discretion, the Participant shall be entitled to receive all cash
dividends which would have been paid with respect to the Performance Shares if
they had been actual Shares, regardless of whether the Period of Restriction has
lapsed.

 

2



--------------------------------------------------------------------------------

9.    Participant’s Representations. The Participant represents to the Company
that:

 

  (a) The terms and arrangements relating to the grant of Performance Shares and
the offer thereof have been arrived at or made through direct communication with
the Company or a person acting in its behalf and the Participant;

 

  (b) The Participant has received a balance sheet and income statement of the
Company and as an employee of the Company or one of its Affiliates:

 

  (i) is thoroughly familiar with the Company’s business affairs and financial
condition; and

 

  (ii) has been provided with or has access to such information (and has such
knowledge and experience in financial and business matters that the Participant
is capable of utilizing such information) as is necessary to evaluate the risks,
and make an informed investment decision with respect to, the grant of
Performance Shares.

10.    Nontransferability. Performance Shares cannot be (a) sold, transferred,
assigned, margined, encumbered, bequeathed, gifted, alienated, hypothecated,
pledged or otherwise disposed of, whether by operation of law, whether
voluntarily or involuntarily or otherwise, or (b) subject to execution,
attachment or similar process. Any attempted or purported transfer of
Performance Shares in contravention of this Section or the Plan shall be null
and void and of no force or effect whatsoever.

11.    Issuance of Shares. Within a reasonable period of time following the end
of the Period of Restriction, the Company shall issue to the Participant or his
beneficiary the number of Performance Shares specified in Section 1 of this
Agreement, less any withholding required by Section 13 of this Agreement.

12.    Restrictive Legend. In the event the Participant is an “affiliate” of the
Company (as defined by Rule 144 promulgated under the Securities Act of 1933, as
amended), the Company may require that the shares to be issued to such
Participant contain a legend in substantially the following form:

“THE HOLDER OF THE SHARES EVIDENCED BY THIS CERTIFICATE IS AN “AFFILIATE” OF THE
COMPANY (AS DEFINED BY RULE 144 PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED), AND THEREFORE, THE SHARES ARE SUBJECT TO CERTAIN RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE APPLICABLE STATE
SECURITIES LAWS.”

 

3



--------------------------------------------------------------------------------

The Company shall issue such additional certificates as may be required to give
effect to Section 14 of this Agreement.

Notwithstanding the foregoing provisions of this Section, the Company shall not
be required to deliver any certificates for shares prior to: (a) the end of the
Period of Restriction; (b) completing any registration or other qualification of
the Shares, which the Company deems necessary or advisable under any federal or
state law or under the rulings or regulations of the Securities and Exchange
Commission or any other governmental regulatory body; and (c) obtaining any
approval or other clearance from any federal or state governmental agency or
body, which the Company determines to be necessary or advisable. The Company has
no obligation to obtain the fulfillment of the conditions specified in the
preceding sentence. As a further condition to the issuance of certificates for
shares, the Company may require the making of any representation or warranty
which the Company deems necessary or advisable under any applicable law or
regulation.

13.    Income and Employment Tax Withholding. The Participant shall be solely
responsible for paying to the Company all required federal, state, city and
local income and employment taxes which arise on the vesting of the Performance
Shares. The Committee, in its sole discretion and subject to such rules as it
may adopt, shall require the Participant to satisfy any withholding tax
obligation by having the Company retain Performance Shares which have a Fair
Market Value, determined as of the date of payment for such Performance Shares
to the Participant, equal to the amount of the minimum withholding tax to be
satisfied by that retention.

14.    Mitigation of Excise Tax. The Participant acknowledges that the
Performance Shares issued hereunder is subject to reduction by the Committee for
the reasons specified in Section 13.9 of the Plan.

15.    Indemnity. The Participant hereby agrees to indemnify and hold harmless
the Company and its Affiliates (and their respective directors, officers and
employees), and the Committee, from and against any and all losses, claims,
damages, liabilities and expenses based upon or arising out of the incorrectness
or alleged incorrectness of any representation made by Participant to the
Company or any failure on the part of the Participant to perform any agreements
contained herein. The Participant hereby further agrees to release and hold
harmless the Company and its Affiliates (and their respective directors,
officers and employees) from and against any tax liability, including without
limitation, interest and penalties, incurred by the Participant in connection
with the Participant’s participation in the Plan.

16.    Financial Information. The Participant understands he or she is able to
access the Company’s most recent quarterly balance sheet and quarterly income
statement by visiting the following internet address:
http://www.snl.com/Irweblinkx/finl.aspx?iid=100750.

17.    Changes in Shares. In the event of any change in the Shares, as described
in Section 3.6 of the Plan, the Committee shall make appropriate adjustment or
substitution in the number of Performance Shares, all as provided in the Plan.
The Committee’s determination in this respect shall be final and binding upon
all parties.

 

4



--------------------------------------------------------------------------------

18.    Severability. In case any one or more of the provisions (or any portion
thereof) contained herein will, for any reason, be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provision or
provisions (or portion thereof) had never been contained herein. If any
provision of this Agreement shall be determined by a court of competent
jurisdiction to be unenforceable because of the provision’s scope, duration or
other factor, then such provision shall be considered divisible and the court
making such determination shall have the power to reduce or limit (but not
increase or make greater) such scope, duration or other factor or to reform (but
not increase or make greater) such provision to make it enforceable to the
maximum extent permitted by law, and such provision shall then be enforceable
against the appropriate party hereto in its reformed, reduced or limited form;
provided, however, that a provision shall be enforceable in its reformed,
reduced or limited form only in the particular jurisdiction in which a court of
competent jurisdiction makes such determination.

19.    Effect of Headings. The descriptive headings of the Sections and, where
applicable, subsections, of this Agreement are inserted for convenience and
identification only and do not constitute a part of this Agreement for purposes
of interpretation.

20.    Controlling Laws. Except to the extent superseded by the laws of the
United States, the laws of the State of Indiana, without reference to the choice
of law principles thereof, shall be controlling in all matters relating to this
Agreement.

21.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which collectively shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the Company, by its officer thereunder duly authorized, and
the Participant, have caused this Performance Share Award Agreement to be
executed as of the day and year first above written.

 

HORIZON BANCORP PARTICIPANT By:  

 

 

ATTEST By:  

 

5



--------------------------------------------------------------------------------

SCHEDULE A

PERFORMANCE GOALS AND EARNINGS LEVELS FOR PERFORMANCE PERIOD

 

Performance Goal

  

Weight

  

Threshold

50% Payout

  

Target

100% Payout

  

Maximum

125% Payout

Return on Common Equity: The ROCE of the Company compared with the ROCE of the
banks included in the SNL Bank Index.

   34%    50th to 74th Percentile    75th to 84th Percentile    Greater than
84th Percentile

Compounded Annual Growth Rate of Total Assets: The CAGR of total assets for the
Company compared with the CAGR of total assets for the banks included SNL Bank
Index.

   33%    50th to 74th Percentile    75th to 84th Percentile    Greater than
84th Percentile

Return on Average Assets: The ROAA for the Company compared with the ROAA for
the banks included in the SNL Bank Index.

   33%    50th to 74th Percentile    75th to 84th Percentile    Greater than
84th Percentile

 

6